Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00722-CV

                                     Jesus CERVANTES,
                                           Appellant

                                               v.

                      NEW HAMPSHIRE INSURANCE COMPANY,
    Texas Department of Insurance, Division of Workers’ Compensation, and Ron Bordelon,
              in his official capacity as Workers’ Compensation Commissioner,
                                           Appellees

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 11-02-26260-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the summary judgment and dismissal
order of the trial court are AFFIRMED. It is ORDERED that no costs be assessed against
appellant, Jesus Cervantes, in relation to this appeal because he qualifies as an indigent under
TEX. R. APP. P. 20.

       SIGNED July 10, 2013.


                                                _____________________________
                                                Catherine Stone, Chief Justice